FRICK, J.
I concur. I think, however, that the appellant was also prejudiced by the misconduct of counsel for the respondent in his argument to the juiy relative to the conduct of appellant in producing a certain witness. The criticisms of counsel for respondent in that regard were not only not justified by any act or omission on the part of appellant or its counsel, but they were highly improper and in my judgment were very prejudicial. It may be that, standing alone, the misconduct might not be sufficient to require a reversal of the judgment, yet, in view that the cause must be remanded for a new trial upon other ground's, counsel should be admonished against such practices, and the district court should be directed not to pass them by without reproof and without cautioning the jury not to be influenced thereby.